1                        INDEX OF EXHIBITS
2              TO DEFENDANT’S DETENTION MEMORANDUM
3
4
                   United States v. Ali Yousif Ahmed Al-Nouri
5
                       Case No. MJ-20-08033-PHX-MTM
6
7
     Exhibit     Description
8
       1         Letter from Noor Ajafar (Filed Under Seal)
9
       2         Security Guard License
10
       3         Letters from Women’s Empowerment
11
12     4         Blood Donor Card
13
        5        Letter from Colonel P.J. Nugent, USMC
14
        6        Character Letters (Filed Under Seal)
15
16      7        New Yorker article
17
18
19
20
21
22
23
24
25
26
27
28
